Unless we entirely discard the latter portion of Solomon Bledsoe's will, we are forced to the conclusion that it was his intention to give his estate to his wife for life only, coupled, however, with a power in her to dispose of the same, either during her life or at her death, to his two children, Eliza H. Jones and William C. Bledsoe.
It is clear that his children were the objects of his bounty as well as his wife. This is the result, if we give to every key its proper sound. It follows that Mary Bledsoe had no power to convey the lands of Solomon Bledsoe, by deed or otherwise, to any person except the children of the said Solomon, and that the only legitimate exercise of the power with which she was clothed is to be found in her will, by which she devised the remainder of the estate, limited to her for life, to the two children of the said Solomon.
The questions here involved have often been before the Courts, and in support of the positions here announced, we *Page 55 
deem it unnecessary to do more than call attention to the case of Young v.Young, 68 N.C. 309, and the authorities there cited.
The judgment of the Superior Court is affirmed.
PER CURIAM.                           Judgment affirmed.